DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Claims 8-14, in the reply filed on August 16, 2021 is acknowledged.
Claims 1-7 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 16, 2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 27.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 77.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 is objected to because of the following informalities:  
In Claim 13, Line 4, “positon” should read “position”.
Appropriate correction is required. The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 9-12 recite “the lower part.” It is unclear whether this limitation refers to the forming portion lower part or the lower part of the wall segment. For examination purposes, it will be assumed that “the lower part” recited in Claim 10 is the forming portion lower part.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harding et al (EP2570351 with references to the machine English translation provided herewith).
Regarding Claim 8, Harding teaches a thermoform packaging machine for producing a package [0001], the thermoforming packaging comprising:
a forming station for thermoforming a bottom film to form a tray (Fig. 1- forming station 2), wherein the forming station comprises a forming tool lower part having a mold cavity (Fig. 4- lower forming tool with cavity 31), and the mold cavity comprises a wall segment that forms a side face of the tray to include an undercut (Fig. 4- wall section 32 in mold cavity 31),
wherein the wall segment comprises an upper part and a lower part (Fig. 4- wall section 32 includes upper portion 34 and lower portion 33) and the wall segment is displaceably supported and capable to be displaced between a first position, at which the mold cavity is in a thermoforming configuration suitable for thermoforming the bottom film, and a second position, at which the mold cavity is in a removal configuration suitable for lowering the forming tool lower part ([0007]- the mold wall section and / or the sealed seam support section has at least one upper part which can be pivoted upwards and one lower and / or one laterally movable lower part in order to move out the undercut of the flat pack from the lower mold part),
wherein the upper part is articulated on the lower part such that the upper part and the lower part may be displaced together ([0029]- The mold wall section 32 has a lower part in the form of a pivotable mold angle 33 and an upper part in the form of an upper lever 34 and is thus movable relative to the rest of the mold lower part 30.), and
wherein the upper part is capable to execute a rotary movement relative to the lower part during the displacement ([0031]- The upper lever 34 pivots passively in a clockwise direction, while the 
Regarding Claim 9, Harding further teaches the upper part is disposed relative to the lower part such that during the rotary movement the upper part always remains below an uppermost vertical extension of the upper part when the mold cavity is in the thermoforming configuration (Fig. 5b- rotary movement of upper part 34 remains below the upper most vertical extension of upper part 34).
Regarding Claim 10, Harding further teaches the upper part is rotated on a rotary axle included on the (forming portion) lower part (Fig. 5b- the rotation axle of upper part 34 is on mold lower part 30; [0031]- The upper lever 34 pivots passively in a clockwise direction, while the mold lower part 30 moves downwards from the film 8, in order to exclude a collision with the undercuts 26.).
Regarding Claim 11, Harding further teaches the upper part abuts on the lower part in a form-fit manner in the thermoforming configuration of the mold cavity (See Fig. 5a- upper part 34 abuts mold lower part 30 and lower part 33).
Regarding Claim 12, Harding further teaches the upper part is rotated relative to the lower part using a restoring mechanism so that the upper part will return automatically to one of the first position or the second position when the wall segment is displaced to the other one of the first position or the second position ([0013]- For the mold wall section and / or the sealed seam support section, a return mechanism is preferably provided by means of at least one spring for moving the mold wall section or the sealed seam support section into an open position.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harding et al (EP2570351 with references to the machine English translation provided herewith) and Meyer et al (PGPub 2007/0227192).
Regarding Claim 13, Harding does not appear to explicitly teach the forming tool lower part includes a plurality of nozzle bores for blowing air onto the wall segment so as to cool the wall segment, . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Harding et al (EP2570351 with references to the machine English translation provided herewith) and Meyer et al (PGPub 2007/0227192).
Regarding Claim 14, Harding does not appear to explicitly teach a linear drive in driving engagement with a slide, wherein the linear drive is capable to move the slide, and wherein the slide has a curved control groove, and wherein the displaceable wall segment comprises a pin that is in operable engagement with the curved control groove such that the wall segment will be linearly displaced when the drive is operated.  Siegel teaches a sliding element and guide groove on a linear actuator [0002] in order to avoid wear to the sliding system [0007].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Harding to include a linear actuator with a slide mechansim as taught by Siegel with reasonable expectation of success to avoid wear to the sliding system [0007].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748       

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                                                                                                                                                                                                                         9/8/21